Exhibit 10.3

 

LOGO [g411088g0802091357729.jpg]

Restricted Stock Unit Grant Agreement

 

 

[Participant Name]

It is my pleasure to inform you that you are hereby granted an award of
Restricted Stock Units (“Grant”) subject to the terms and conditions contained
in this Grant Agreement and the terms of the Fifth Third Bancorp 2017 Incentive
Compensation Plan (the “Plan”) (collectively, the Grant Agreement and Plan shall
be referred to herein as the “Grant Terms”).

 

Grant Date of Restricted Stock Units

  [Grant Date]  

Total Number of Restricted Units Granted

  [Number of shares granted]  

 

 

This Restricted Stock Unit (“RSU”) Grant will 100% cliff vest on either the date
your service as a non-employee Director of Fifth Third Bancorp ends or the
distribution date you selected pursuant to the deferral election process subject
to the terms and conditions of the Plan. On the vesting/distribution date, the
granted RSUs will convert to Fifth Third Bancorp common stock and shares will be
issued and registered in your name by the Bancorp.

You do not have voting rights on your unvested RSUs and are not eligible to
receive actual dividend payments; however, you will receive dividend equivalent
payments each time a dividend is declared (typically quarterly). Dividend
equivalents will be distributed in accordance with the election made on the
Restricted Stock Unit Deferral Election Payout form, or, in the absence of an
election, paid in cash.

Articles 12.2, 12.3 or 12.4 of the Plan govern treatment of this Grant upon a
separation of service. “Retirement” shall mean separation from service for any
reason (other than death, disability or under circumstances determined by Fifth
Third to constitute cause).

Any bonus, commission, compensation, or awards granted to you under the Plan is
subject to recovery, or “clawback” by the Company in such amount and with
respect to such time period as the Committee shall determine to be required by
policy, applicable law, rules, or regulations if the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria, or as otherwise required by law. In addition, all
executive compensation plans and awards are automatically amended as necessary
to comply with the requirements and/or limitations under any other laws, rules,
regulations, or regulatory agreements up to and including a revocation of this
Grant.

Acceptance of this Grant confirms your agreement to the Grant Terms, copies of
which were delivered with this Agreement.    In the event of any conflict
between the terms of this Grant Agreement and the Plan, the terms of the Plan
shall control. In addition, you confirm that you have received, or have access
to, the 2017 Incentive Compensation Plan Prospectus.

This Award will expire by its own terms unless accepted within 60 days.

 

 

 

For Fifth Third Bancorp:         

LOGO [g411088g0802091357822.jpg]

 

     

[Grant Date]

   Greg D. Carmichael      

Date

   President & Chief Executive Officer          [Acceptance Date]         
[Participant Name]         

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.